Title: From George Washington to Major General John Sullivan, 4 October 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir
            Head Quarters Fish Kill Octobr [4] 1778
          
          This will accompany a letter from the Board of War to you and two others to the Clothiers at Boston and Providence. You will perceive there is one point in particular, which is referred to my decision—whether the Continental troops with you shall be cloathed in the articles of Coats Jackets and breeches out of the imported ready made cloathing which has been ordered on to Springfield and Hartford, or out of the purchases in the hands of Mr Reynolds, and the materials in possession of Messrs Otis and Andrews. The latter mode appears to me preferable on several accounts—In the first place, It would save to the public the trouble and expence which would attend transporting the other cloathing to Springfield and Hartford and back again to Providence; for by the information I have received I am led to conclude the whole is by this time either arrived at those places or on its way. And In the next place, it would give the troops in this quarter a chance of being clothed equally soon with those under you, and, I believe not sooner—By the time the cloathing at Springfield and Hartford can be sorted repacked and forwarded to the army, there will be full leisure to provide a sufficiency in the other way for the troops with you—To expedite this, it might be adviseable, to have the materials drawn from Messrs Otis and Andrews to supply the deficiency in the quantity already procured by Mr Reynolds, and to have the whole made up, in the state of Rhode Island, where I should imagine Taylors enough are to be found to dispatch the business in a very short time; while Messrs Otis and Andrews may be employed in preparing further supplies for the army in general. But this as you judge best 
            
            
            
            and as shall be most consistent with the instructions of the board of war. The distance the troops here are from Boston, the source of our supplies, makes it equitable and for the good of the service that the cloathing first ready should come on for their use—The greater part of the men with you are I apprehend better clad than those here; and will be sooner and better accommodated with quarters to shelter them from the approaching cold season; which are additional reasons for adopting the mode I have mentioned—I believe the Board of war have greatly overrated the quantity of ready made cloathing on the way. With respect to other articles, I have no alterations to propose in the directions given by the Board.
          Our stock of cloathing is not yet so ample, but that great care and œconomy are still requisite—I dare say you will take every method in your power to procure exact returns of the men intitled to the new cloathing and will not suffer more to be drawn than is really necessary—I have been informed that General Glovers brigade has lately been completely clad, in uniform procured by the immediate applications of the commanders of regiments, to the clothiers at Boston—If so I should not conceive it to be within the spirit of the Board’s arrangements, to furnish them anew out of the present stock—They can only mean, that the troops in general should be put into uniform and comfortable cloathing; and that the old cloaths delivered at different periods and of different kinds should be returned into the hands of the public; if any brigade has been recently provided with cloaths of the former description, it can hardly be their intention, after being worn a month or six weeks that these should be exchanged for others. I am also informed, that General Varnum had stopped some articles on the way to camp for the use of his Brigade. This should be inquired into and if found true, allowance made in the general distribution, which is about to take place.
          The enemy remain much in the same situation—They have not yet left the Jerseys. A packet has lately arrived from England. I am, with great regard Dr Sir Your most Obedt servt.
          
          p.s. The Marquis has requested permission from me to make a visit to Head Quarters, on some private affairs of importance to him; to which I have consented—You will give him your concurrence accordingly.
          You will forward my letter for Otis & Andrews with the one from the Board.
          
        